The opinion of the court was delivered-by
Peck, J.
The only question is whether the county court, upon - the facts stated, legally had the power to vacate the judgment as to the defendant Lockey on his petition, and bring the case forward for trial as to him. We think the court had such power. It is objected by the plaintiff that if the county court had such power, the proceeding was irregular in this, that if the judgment was vacated as to the defendant Lockey, it should have been vacated also as to the defendant Thurston. No such question is presented by the exceptions, as it does not appear that either the plaintiff Franks, or the defendant Thurston, asked to have the judgment vacated as to Thurston, if vacated as to Lockey. The cause for vacating the judgment did not extend to Thurston.
Exceptions overruled and judgment affirmed.